[Cite as State v. Woodhouse, 2015-Ohio-3806.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                    SANDUSKY COUNTY


State of Ohio                                       Court of Appeals No. S-14-021

        Appellee                                    Trial Court No. 2003CR000200

v.

Shaquale R. Woodhouse                               DECISION AND JUDGMENT

        Appellant                                   Decided: September 18, 2015

                                                *****

        Thomas L. Stierwalt, Sandusky County Prosecuting Attorney,
        and Norman P. Solze, Assistant Prosecuting Attorney, for appellee.

        Shaquale R. Woodhouse, pro se.

                                                *****

        OSOWIK, J.

        {¶ 1} This is an accelerated appeal brought by appellant, Shaquale R. Woodhouse,

pro se, from the judgment of the Sandusky County Court of Common Pleas which denied

his motion for resentencing.
       {¶ 2} Appellant appears to set forth two assignments of error that argue the trial

court erred when, at the time of sentencing, it imposed court costs without advising him

according to then-existing R.C. 2947.23(A)(1)(a) that he could perform community

service should he fail to pay the costs.

       {¶ 3} Since both arguments that appellant presents involve the application of R.C.

2947.23(A)(1)(a) to his case, we shall address them simultaneously.

       {¶ 4} Appellant argues that the trial court imposed court costs without informing

him of the community-service requirement in lieu of paying court costs. Appellant was

sentenced in August of 2003, prior to the effective date of the current version of R.C.

2947.23(A)(1), which was amended by 2012 H.B. 247. Under the former version of R.C.

2947.23(A)(1) in effect when appellant was sentenced, if a trial court failed to notify a

defendant of the possibility of court-ordered community service in lieu of paying costs,

this court has held that, under such circumstances, the appropriate remedy for such failure

is to reverse the trial court’s sentence solely as it relates to the imposition of court costs,

and to remand the cause for the limited purpose of allowing the trial court to give proper

notification pursuant to R.C. 2947.23(A) with a concomitant opportunity for the

defendant to object. State v. Griffin, 6th Dist. Lucas No. L-11-1283, 2013-Ohio-411, ¶

51.

       {¶ 5} Because appellant was sentenced to life without the possibility of parole, he

will not be eligible to perform community service. Therefore, we cannot find that the




2.
trial court erred in failing to notify him of community service in lieu of paying court costs

under former R.C. 2947.23(A)(1). See State v. Howard, 1st Dist. Hamilton No.

C-130058, 2014-Ohio-655.

       {¶ 6} We, therefore, find appellant’s assignments of error not well-taken, and

affirm the judgment of the trial court.

       {¶ 7} The judgment of the Sandusky County Court of Common Pleas is affirmed.

Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.


                                                                        Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Thomas J. Osowik, J.                            _______________________________
                                                            JUDGE
Stephen A. Yarbrough, P.J.
                                                _______________________________
James D. Jensen, J.                                         JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




3.